976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Larry N. BODE, Appellant,v.Tarah T.E. TRACY.
No. 89-5360.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1992.Rehearing Denied Oct. 23, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's August 2, 1989 order be affirmed.   The district court did not abuse its discretion in dismissing the complaint as frivolous pursuant to 28 U.S.C. § 1915(d).   See Denton v. Hernandez, 112 S.Ct. 1728 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.